DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed February 24, 2022 has been entered. Claims 1, 3, 6 and 8 remain pending in the application, while claims 4 and 9 are canceled.

Allowable Subject Matter
Claims 1, 3, 6 and 8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157